DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 2/11/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
Claims 1, 4, 10, 19-21, 28, 29, 32-35, 37 and 99 remain rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2,913,419, cited in IDS).  This rejection also applies to newly added claims 100-103.
Alexander teaches processes for making “particles which are composed of a skin of silica which contains a chemically combined polyvalent metal atoms and core of another material” (col. 1, lines 15-18).
	The core is preferably “partilces of silica”, which “may be in the form of gels or colloidal dispersions” (col. 2, lines 32-34).  
	Alexander teaches, “The core, or substrate, or nuclei, should be covered with at least a monolayer of silica, a silicate or an oxide of a metal which forms an insoluble silicate”, wherein the metals include “zinc” (col. 2, lines 5-16).
	The skin (shell) of the particle “is composed in large part of amorphous silica chemically combined with polyvalent metal atoms” (col. 2, lines 53-61).  Polyvalent metals include “copper, silver, strontium, zinc, cadmium, aluminum, titanium, zirconium, tin, lead, trivalent chromium, manganese, iron, cobalt, and nickel” (Id.). The particles comprise monovalent and trivalent metal ion insofar as “Skins composed of sodium alumino silicate are a preferred aspect of the invention” (col. 3, lines 71-72).  
	Accordingly, the silica core optionally comprises metal silicate having monovalent and metal ion (sodium) and a divalent metal ion (zinc) or trivalent metal ion (iron).
	The skin is etched onto the core insofar as it forms a coating over the silica core (addresses claim 28).  In regard to the coating process, Alexander teaches, “The reaction mixture is maintained at a temperature of about 95°C. during the entire process and within a pH range of from 10.0 to 11.1, the pH at the end of cycle being 10.52” (Example 1, col. 9, lines 41-44).
	The particles of Alexander are depicted as follows: 
    PNG
    media_image1.png
    263
    410
    media_image1.png
    Greyscale
.

	Alexander teaches a specific embodiment of a core shell silica particle where the shell comprises a silicate having a monovalent metal ion (sodium, clm. 4) and a polyvalent metal ion (aluminum; Al3+, group 13 metal ion; clms. 2 , 3) (see Example 10, at col. 12).  The reference teaches this embodiment “is accompanied by one sodium atom for each aluminum atom” (col. 13, lines 4-5).  Accordingly, there would have been at least 50% of the total metal silicate, i.e. aluminum (trivalent metal ion), of the total metal ions present.  The reference further teaches replacing sodium ions via ion exchange “for such ions as potassium, ammonium, and calcium” (Id. lines 5-8), which would increase the percentage of second metal ion (i.e. divalent metal ion), as per claim 30. 
	This embodiment satisfies the limitation of claim 7, insofar as it was made by mixing (vigorous agitation) silica particles (Ludox) with a base, i.e. NaOH (as per claim 10 and 11), comprising a monovalent metal ion, and a metal salt, i.e. sodium aluminate (sodium aluminum oxide a metal oxide salt as per claim 22), comprising a second metal ion (aluminum; as per claims 12-14) to form the core shell silica particle (see Example 10, col. 12, lines 56-59).  Accordingly, the property, “wherein the second metal ion displaces the monovalent metal ion from the metal silicate on the surface of the silica core”, as per claims 8 and 9, would have been inherent. 
Alexander teaches another embodiment “of a reticulated silica which is coated with a skin of amorphous silica containing zinc” (col. 10, Example 4, lines 41-47). In the Example the skin of silica was made via “[s]olutions of zinc sulfate and sodium silicate” (Id. at lines 66-68). Logically the skin would have comprised zinc (first metal ion) and sodium (a second monovalent metal ion).  It is not clear of the sodium is at least 50% of the total metal silicate.  However, it is well settled that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.).

	The core (sol) is a precipitated silica, as per claim 19, insofar as it is produced by neutralizing a solution of sodium silicate with sulfuric acid (see Example 1, “A silica sol is prepared” at col. 9).
	In regard to claim 20, Alexander teaches, “It is to be observed that the skin need not be homogenous throughout but that the first layers may contain one metal while a subsequent layer may contain another. Again, the first layer may contain the metal in a different proportion from the second layer” (col. 3, lines 61-64).
The skins are taught to comprise “amorphous silica containing chemically combined metal atoms of a metal which forms an insoluble silicate at a pH between 5 and 12” (col. 1, lines 27-30).  The preferred sodium alumino silicate has the basic components Na+ Al3+ SiO3 SiO3. The silicates are also taught to be hydrated insofar as they are in aqueous solution.  Other metal silicates such as magnesium silicate would have been reasonably expected comprise the claimed formulation, i.e. MxSiO3.xH2O.  
Further, the metal for the silicates vary and also include zinc, calcium, tin, and strontium (col. 2, lines 55-61), as per claim 99, as well as potassium (col. 3, lines 71-73).   
In regard to claim 1, Alexander teaches, “The core, or substrate, or nuclei should be covered with at least a mono layer of silica“(col. 2, lines 11-14) and “the skin or coating will ordinarily vary in thickness depending upon the particular use to which the product is to be put” (col. 3, lines 50-52).  Alexander addresses having a thickness of up to 10 nanometers insofar as it teaches, “The thickness of the skin should ordinarily be at least a few atoms and, for instance, the skin should for most purposes not be thinner than about 3 millimicrons corresponding to, say, 5 to 10 atomic diameters” (Id. at lines 52-56).
In regard to claim 21, Alexander teaches, generally, that the skins can have multiple layers (see col. 3, lines 61-64).   
It is well settled, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
Accordingly, it would have been obvious to have a thickness of up to about 10 nanometers, as per claim 1, and monolayers from 2-100 given the general conditions disclosed in the prior art. 

In regard to claim 99, Alexander teaches, “Zinc and lead can be added either as cations or anions, for example, zinc chloride” (col. 6, lines 16-18).  Note: zinc chloride dissociates to provide a Zn++, as per claim 98. Accordingly, it would have been obvious to include a metal halide, i.e. zinc chloride, as per claims 23-26, 99. 
In regard to claim 29, Alexander teaches, “Suitable as hetero-nuclei are silica gels, particularly those having relatively, wide pores such that the whole internal as well as the external surface can be covered with the skin” (col. 2, lines 43-46).  Accordingly, it would have been obvious to have a core, wherein a surface of the silica core is an internal surface of the silica core”.  

In regard to claims 30-33, 35-37, Alexander teaches, “The ratio of silica to metal my vary widely” (col. 3, line 12), and “In referring to the metal atom as chemically combined it will be understood that they or homogenously distributed through the skin and, because of the nature of the process, as the skin is applied both the silicon atoms and the metal atoms are co-deposited”, and “The thickness of the skin should ordinarily be at least a few atoms and, for instance, the skin should not be thinner than about three millimicrons corresponding to, say, 5 to 10 atomic diameters” (col. 3, lines 50-55).  
Accordingly, the amount of second metal ion, as well as the depth of placement of silicate metals would have been expected to vary. [Example 4 of Alexander, appears to show 100% of the metal ion as zinc, the second metal ion (Sodium was not accounted) (col. 11, lines 12-19).]  These types of modifications would have been well within the purview of the skilled artisan and no more than an effort to optimize results. 
Accordingly, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP 2144.05, II. A, quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
In regard to claims 34, 99, the particles are also taught to vary in size as well.  Alexander teaches, “For silica spheres at a specific surface area of about one square meter per gram the particle diameter would be of the order of 3 microns.  The specific surface area can range upwardly from one square meter per gram to 400, 500, or 600 square meters per gram or, if such substrates are available, even higher.  The higher the surface area of the substrate the more readily it is coated with a skin according to the processes of the invention” (col. 1, lines 54-62).  If one square meter per gram gives a particle diameter of 3 microns, then 8 square meters per gram would give a particle diameter of 24 microns. 
Given the broad range for the silica cores, it would have been obvious to have a particle distribution falling within the claimed ranges of d(0.1) ranging from about 6µm to about 9 µm, a d(0.5) value ranging 18-25 microns, and a d(0.9) ranging from about 41 µm  to about 45 µm, as per claims 7 and 99 or where the d(0.5) value is from 5nm to 50 microns, as per claim 34. 
Also, the claimed D values (d0.5, d0.1, d0.9) are commonly used metrics when describing particle size distributions, which are intercepts for 10%, 50%, and 90% of the cumulative mass.  Knowing the particle size distribution is important depending on use of the products. For example, silica particles may be used as gelling agents.  Thus, the particle size distribution may be modified to effect rheological behavior, flow properties, shear thinning, and shear thickening. Particle size and distribution may also effect mechanical strength, density, electrical and thermal properties, and abrasivity of the products.

Again, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
Furthermore, "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

	These claimed values also do not appear to be critical. 
	Concerning claims 100-101, the prior art particles possess a surface charge density insofar as they comprise charged particles, i.e. the monovalent metal ion and zinc metal ion. Since the prior art particles comprise monovalent metal ion and zinc metal ion in the same relative proportions as instantly claimed, it would be expected to possess a similar charge density.  Thus, having a surface charge density of from 0.5 to 4.5 meq/g silica would have been obvious.
	Concerning claims 102 to 103, the prior art particles possess a charge or ion-exchange capacity insofar as thy posses a surface area.  Since the prior art particles possess a similar size the they would be expected to possess a similar surface area, and thus, a similar charge, or ion-exchange capacity.  Accordingly, having a charge, or ion exchange capacity of from 0.05 to 0.1 C/cm2 surface area would have been obvious. 

Response to Arguments
	i) Applicant argues that the prior art does not teach where the second metal ion is at least 50 wt.% of the total metal silicate.

However, Alexander teaches a specific embodiment of a core shell silica particle where the shell comprises a silicate having a monovalent metal ion (sodium, clm. 4) and a polyvalent metal ion (aluminum; Al3+, group 13 metal ion; clms. 2 , 3) (see Example 10, at col. 12).  The reference teaches this embodiment “is accompanied by one sodium atom for each aluminum atom” (col. 13, lines 4-5).  Since the reference teaches a 1 to 1 distribution of metal ions, it would have been obvious for the compositions to possess at least half or 50 percent of a second metal ion.  

ii) Applicant argues the prior art does not provide a sufficient teaching to address the particle size distribution of claim 99.
The Examiner disagrees.
The prior art teaches varying the size of the core insofar as it teaches, “The particles which serve as cores may be somewhat larger than colloidal size but the specific surface should not be less than about one square meter per gram.  For most solids this will mean that the particle size will not be larger than about a few microns” (col. 1, lines 50-54).  Note that the particle size distribution of the cores of claim 99 is also not more than a few microns.  
The reference goes on to teach, “For silica spheres at a specific surface area of about one square meter per gram the particle diameter would be of the order of 3 microns. The specific surface area can range upwardly from one square meters per gram to 400, 500, or 600 meter per gram or, if such substrates are available, even higher. The higher the surface area of a substrate the more readily it is coated with a skin according to the process of the invention” (col. 1, lines 54-62).  Accordingly, if one square meter per gram is equivalent to a particle size of 3 microns, it would have been within the scope of the teaching to have cores possessing diameters in the range of from about 6 microns to about 9 microns, about 18 microns to about 21 microns, and about 41 microns to about 45 microns, as per claim 99. At least part of the motivation to modify the particle size of the cores would have been increased readiness of coating.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612